FILED
                           NOT FOR PUBLICATION
                                                                               MAR 16 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KENNETH WILLIAMS,                                No.   19-55554

              Plaintiff-Appellant,               D.C. No.
                                                 3:17-cv-02475-CAB-NLS
 v.

D. PARAMO; et al.,                               MEMORANDUM*

              Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                            Submitted March 12, 2021**
                             San Francisco, California

Before: SILVERMAN, CHRISTEN, and R. NELSON, Circuit Judges.

      Kenneth Williams, a California state prisoner, appeals pro se from the

district court’s order granting summary judgment in favor of defendants for failure

to exhaust administrative remedies in his 42 U.S.C. § 1983 action alleging First


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and Fourteenth Amendment violations. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s order granting summary judgment,

Albino v. Baca, 747 F.3d 1162, 1168 (9th Cir. 2014) (en banc), and we affirm.1

      The district court properly granted summary judgment because Williams

failed to exhaust administrative remedies, and failed to raise a genuine dispute of

material fact as to whether administrative remedies were effectively unavailable to

him. See Jones v. Bock, 549 U.S. 199, 211 (2007) (“There is no question that

exhaustion is mandatory under the [Prison Litigation Reform Act] and that

unexhausted claims cannot be brought in court.”); see also Ross v. Blake, 136 S.

Ct. 1850, 1859–60 (2016) (setting forth circumstances when administrative

remedies are deemed unavailable). Williams did not pursue third level review of

his grievance even though he was not fully satisfied with the prison’s response at

the second level. See Brown v. Valoff, 422 F.3d 926, 941–43 (9th Cir. 2005)

(explaining an inmate must fully exhaust administrative remedies when any

remedy remains available to him, even if he has been afforded some measure of

administrative relief). Because Williams did not exhaust available administrative




      1
             Because the parties are familiar with the facts, we recite only those
facts necessary to resolve the issues on appeal.
                                          2
remedies, the district court did not err by granting summary judgment in favor of

defendants. See Jones, 549 U.S. at 211.

      On appeal, Williams argues he should have been granted leave to amend his

complaint before the district court entered summary judgment. We conclude

amendment would have been futile because it would not cure Williams’ failure to

exhaust available administrative remedies. Schucker v. Rockwood, 846 F.2d 1202,

1203–04 (9th Cir. 1988) (per curiam) (holding a district court need not grant leave

to amend if it is “absolutely clear that the deficiencies of the complaint could not

be cured by amendment” (internal quotation marks and citation omitted)).

      AFFIRMED.




                                           3